Title: To Thomas Jefferson from Justus Erich Bollmann, 28 February 1803
From: Bollmann, Justus Erich
To: Jefferson, Thomas


          
            Sir,
            Philada. February 28th 1803
          
          Your Excellency’s Letter of the 6th Inst. did not come to Hand untill the 11th, and the Bottle of Wine to which it refers, and which it was necessary to receive in Order to reply to it with Precision was only delivered to me a few Days ago.—I observe that the Wine in this Bottle was very thick and cloudy; should it have been in this State when You received it from Mr. Olsen I apprehend You will have formed a less favourable Idea of it than it deserves, since it was perfectly bright when it was sent from home. This however does not apply to the Tokay which never fines completly on Account of its Richness. 
          The whole Family of the Hungarian Wines are more or less sweet, but they are notwithstanding held in high Estimation among those who are in the Habit of drinking them, and are reputed to partake in some Degree of the Quality of Tea, as they exhilerate, when genuine, without intoxicating. 
          I have taken Notice of the Qualtity which You prefer and it is agreable to me to find that one Box of it, containing Twelve Bottles remains still unopened, which, if you desire it, I can forward to Washington by Water with the first Opportunity. This Kind costs $18 pr. Dozen and it will give me a particular Pleasure to procure You any Quantity of it You may direct.—The sweeter Wine, which was contained in the other long-necked Quart bottles, costs double the Price of the former. 
          I remain with great Respect Your Excellency’s most obt. humble St.
          
            J. Erich Bollmann
          
        